Case 3:19-cv-00295-DPM Document 40 Filed 08/25/21 Page 1of5

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
NORTHERN DIVISION

KATHLEEN C. QUINN PLAINTIFF
Vv. No. 3:19-cv-295-DPM

STATE FARM FIRE & CASUALTY
COMPANY DEFENDANT

ORDER

1. Quinn owns two homes in Pocahontas, Arkansas, located at
1900 Mansker Drive and 204 East Church Street. It is undisputed that
an April 2017 storm caused significant damage to both. The Church
Street House is a rental property. Around seven months later, Quinn
submitted insurance claims for the homes. State Farm didn’t pay all the
money requested on either claim. Quinn says the insuror’s partial
denial was a breach of contract. She wants the company to make her
whole, plus a 12% statutory penalty and attorney’s fees. State Farm
responds that it paid her what she was owed under the policies’ terms.
The company seeks summary judgment. The Court takes the material
facts, where genuinely disputed, in Quinn’s favor. Oglesby v. Lesan, 929
F.3d 526, 532 (8th Cir. 2019).

2. The first issue is Quinn’s claim for replacement costs at the
Mansker house. State Farm partly denied this claim. The insuror says

she didn’t reside at the house, which would mean that she can’t collect
Case 3:19-cv-00295-DPM Document 40 Filed 08/25/21 Page 2 of5

replacement costs under her insurance policy. Taking the material facts
in Quinn’s favor, there is a genuine dispute about her residence. The
Mansker house is family property. She says she began living in there
in the 1990s. Though she travels often, she stays there when she can,
including some time in the months surrounding April 2017. The house
is full of her personal belongings. And she’s consistently testified that
the Mansker house is her permanent home. Based on this record, a
reasonable juror could conclude that Quinn resided at the Mansker
house during the relevant period. The residence issue is not
dispositive, though.

State Farm also says Quinn didn’t follow the policy’s timeline to
recover replacement costs. The policy required her to complete covered
repairs by two years from the date of the loss and notify the insuror of
the finished work within thirty days of completion. Doc. 26-1 at 25. The
loss occurred on 28 April 2017. Doc. 26-8 at 1. State Farm’s estimate
shows what repairs needed to be done. Doc. 34-6. But, construing the
facts in Quinn’s favor, State Farm wasn’t aware of any completed
covered repairs until June 2019, at the earliest. Quinn presses that the
insuror knew of her roof repairs by at least October 2018. Those repairs,
however, aren’t a part of this claim; they are connected with another
claim, which is not at issue in this case. Doc. 26-8 at 21-39. And nothing
in the record shows that she notified State Farm of completed repairs

included in the contested claim within the two years plus thirty days

_2-
Case 3:19-cv-00295-DPM Document 40 Filed 08/25/21 Page 3of5

window spelled out by the policy. No reasonable juror could conclude
that Quinn has shown that her replacement costs claim is covered.
Southern Farm Bureau Casualty Insurance Co. v. Fields, 262 Ark. 144, 146,
553 S.W.2d 278, 279 (1977).

3. The next issue is Quinn’s claim for loss-of-use benefits at the
Mansker house. State Farm denied that claim. Here, the insuror again
challenges her residence at the Mansker house. That fact remains
genuinely disputed.

State Farm’s fallback position, however, is solid. The insuror says
Quinn hasn’t showed that she sustained any loss that required
increased costs to maintain her standard of living. Doc. 26-1 at 18. She
responds that she and her husband stayed in a hotel during Mardi
Gras— presumably in February 2018—due to storm damage at the
Mansker house, and she stayed in a motel sometime around November
2018 because the repairs still weren’t done. Doc. 26-3 at 23-24. But,
Quinn doesn’t recall how much either stay cost; she hasn’t provided
any evidence about the price of a hotel or motel room in Pocahontas
during that period; and she doesn’t recall any other expenses she
incurred to maintain her standard of living in the wake of the April 2017
loss. Ibid. Quinn’s testimony only gets her part of the way to a triable
issue. The policy requires documentation, and she hasn’t provided
“receipts for additional living expenses incurred” from staying in

hotels or motels or for any other expenses. Doc. 26-1 at 27. Though the

~3-
Case 3:19-cv-00295-DPM Document 40 Filed 08/25/21 Page 4of5

letter of the policy requires those receipts to be submitted within sixty
days of the loss, the reasonable reading is that those kinds of expenses
can be later incurred and covered, but still must supported with some
kind of documentation. She hasn’t done so. She also requests $2,500 in
compensation for her time spent overseeing the repair work, but she
doesn’t anchor that number to any lost wages or missed earnings
opportunities. Because of the insufficient documentation, there’s no
jury issue on Quinn’s loss-of-use claim.

4. The last issue is Quinn’s claim for loss-of-rent coverage at the
Church house. The claim was limited to damage arising from the April
2017 storm. This coverage requires uninhabitability. Doc. 26-2 at 13.
The record indicates, however, that the storm damage had no bearing
on the premise’s habitability.

The parties agree that the storm caused a minor leak and roof
damage. But, State Farm’s expert, Steve Singleton, concluded that the
Church house was habitable, and that the necessary repairs were
routinely performed in occupied dwellings. Doc, 26-15 at 2. Quinn
testified that the Church house was not uninhabitable after the storm.
Doc. 26-3 at 32. Karen Coomer, the State Farm adjuster assigned to the
claim, testified the same. Doc. 29-9 at 27. There were also frozen pipes
at the house, which had burst at some point and caused problems. But
the pipe-related damage wasn’t connected with the April 2017 storm.

Whether damage unconnected with that storm affected the Church

-4-
Case 3:19-cv-00295-DPM Document 40 Filed 08/25/21 Page5of5

house’s habitability is immaterial to her storm-based claim. Her policy
requires storm damage to be the cause of any uninhabitability at the

Church house. Quinn has not presented sufficient facts to reach a jury

on coverage for lost rent. Fields, 262 Ark. at 146, 553 S.W.2d at 279.

+ +e

State Farm’s motion for summary judgment, Doc. 26, is granted.

So Ordered.

 

D.P. Marshall Jr.
United States District Judge

 
